UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-52725 NORTHERN EMPIRE ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 20-4765268 (State of incorporation) (I.R.S. Employer ID No.) Suite 201 – 55 York Street, Toronto, Ontario, Canada, M5J 1R7 (Address of Principal Executive Offices) (416) 903-0059 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes |X|No || Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes |X|No || Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated Filer |_| Accelerated Filer |_| Non-accelerated Filer (Do not check if smaller reporting company) |_| Smaller Reporting Company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |X|No || At May 5, 2014, the Registrant had 21,442,563 common shares and 62,500 preferred shares outstanding. Table ofContents Northern Empire Energy Corp. Index To Form 10-Q For the Quarterly Period Ended March 31, 2014 Page PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Balance Sheets as ofMarch 31, 2014 and December 31, 2013 1 Condensed Statements ofOperations for the three months ended March 31, 2014 and 2013 2 Condensed Statements of Cash Flows for the three months ended March 31, 2014 and 2013 3 Notes to the Condensed Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 12 Item 4 Controls and Procedures 12 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Unregistered Sales ofEquity Securities and Use of Proceeds 13 Item 3 Defaults Upon Senior Securities 13 Item 4 Removed and Reserved 13 Item 5 Other Information 13 Item 6 Exhibits 13 Signatures 14 PART I.FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS NORTHERN EMPIRE ENERGY CORP. (A Development Stage Company) Condensed Balance Sheets (Expressed in US Dollars) As of As of March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Related party loan TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 62,500 shares issued and outstanding as of March 31, 2014 and December 31, 2013 63 63 Common stock; $0.001 par value; 195,000,000 shares authorized; 21,442,563 shares issued and outstanding as of March 31, 2014 and December 31, 2013 Additional paid-in capital Deficit accumulated during development stage ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. 1 NORTHERN EMPIRE ENERGY CORP. (A Development Stage Company) Condensed Statements of Operations (Unaudited) (Expressed in US Dollars) Three Months April 24, 2006 Ended Ended (inception) to March 31, March 31, March 31, REVENUES $
